DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the latch mechanism" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the two latch release actuators" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Burleigh (U.S. Patent No 3,396,437.
As for Claim 1, Burleigh discloses a tool belt comprising a belt strap (27) and a belt buckle, wherein the belt buckle  comprises a male (2) and  a female part (1), the male part comprising a latch plate (4) and the female part comprising a female interface (16 and 21) for receiving the latch plate,
wherein the male part is attached to a first end of the belt strap (belt 27 is attached at slot 5 of male part 2) and the female part is attached to a second end of the belt strap (strap 27 is attached at aperture 25 of female part ),
wherein the female part comprises a locking mechanism (latch 19, spring 32 and lever 33) adapted for connection and disconnection of the latch plate to or from the female interface, and a length adjustment mechanism (aperture 25 and bar 26) adapted for adjustment of the length of the belt strap.
2.    (Currently amended) The tool belt according to claim 1, wherein the female interface is disposed at one end of the female part and the length adjustment mechanism is disposed at the opposite end of the female part (see Figs. 1-2 disposing the female interface and length adjustment mechanism at opposite ends) .

wherein the latch locking portion comprises a connection ramp (ramped portion of 19 which leads to indentation 30); and 
wherein the latch plate is configured to be connected to the female interface when the latch plate is moved over the connection ramp, thereby pressing the connection ramp in a latch release direction transversal to an axis of insertion of the latch plate into the female interface and the connection ramp snaps back into a latch locking direction opposite to the latch release direction (see Figs. 1 and 2).
4.    (Currently amended) The tool belt according to claim 3, wherein the latch plate comprises an opening (6), wherein the opening is adapted to engage with the connection ramp of the latch locking portion (see Fig. 1).
5. (Currently amended) The tool belt according to claim 3, wherein the latch locking portion is divided in two individually movable parts (parts 19, 30, and 31 defining one movable part and parts 33, 34, and 35 defining the other movable part) and , wherein each movable part is configured to be actuated by a respective latch release actuator (32(.
7. (Currently amended) The tool belt according to claim 3, wherein the latch release mechanism (32) is resilient and integrally formed of one single piece of material together with the latch locking portion.

16. (Currently amended) The tool belt according to claim 1, wherein the female part comprises a housing (11) enclosing the locking mechanism and the length adjustment mechanism, and a cover (20), covering both the locking mechanism (4A)-and the length adjustment mechanism.
Allowable Subject Matter
Claims 6 and 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957.  The examiner can normally be reached on 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/               Examiner, Art Unit 3677